Citation Nr: 0721734	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

A hearing at the RO was held in March 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.


FINDING OF FACT

The veteran's hereditary muscular dystrophy was not shown to 
be symptomatic during his active service or for many years 
thereafter and such disease is not causally related to his 
active service or any incident therein.  


CONCLUSION OF LAW

Muscular dystrophy was not incurred in or aggravated by 
service, and may not be presumed to have bee incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a November 2004 letter 
issued prior to the initial decision on his claim, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of service connection 
for muscular dystrophy, and of what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Thereafter, in a March 2006 letter, the RO fulfilled the 
additional notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
including advising the veteran of the evidence needed to 
establish the degree of disability and an effective date for 
service-connected disabilities.  The RO then reconsidered the 
veteran's claim, as evidenced by the June 2006 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (holding that VA cured any failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In this case, the 
veteran's complete service medical and personnel records are 
on file, as are post-service private clinical records 
identified by the veteran.  He has indicated that there are 
no additional available records relevant to his appeal.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2006).  

The Board has considered the propriety of obtaining a VA 
medical examination in connection with this claim.  An 
examination is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, the record on appeal does not 
show that the veteran "suffered an event, injury or disease 
in service."  While he remembers having difficulty 
completing the physical requirements of basic training, the 
veteran's service medical records are entirely negative for 
any complaints or findings referable to muscular dystrophy, 
and there are no post-service clinical records dated prior to 
1995, noting any complaints or findings referable to muscular 
dystrophy.  

Absent such evidence, the Board finds that it is unnecessary 
to require the veteran to report for a VA medical 
examination.  Given the absence of any competent evidence of 
symptomatology attributed to muscular dystrophy in service or 
for nearly 25 years thereafter, any medical opinion provided 
at this point regarding whether muscular dystrophy was 
incurred in or aggravated during service could be no more 
than speculative.  See 38 C.F.R. § 3.102 (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary.  Neither the 
veteran nor his representative has argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings referable to muscular dystrophy.  At 
his February 1971 military separation medical examination, 
clinical evaluation was normal in all pertinent respects.  On 
a report of medical history, the veteran denied a history of 
symptoms such as dizziness, arthritis, lameness, paralysis, 
and bone, joint or other deformity.  

The veteran's service personnel records show that was 
recycled into a second basic training, which he completed 
successfully.  He thereafter served as a fuel and electrical 
system repairman.  The veteran's service personnel records 
contain no indication that he was unable to perform the 
duties of his position or that he was given physical training 
waivers.  

In September 2004, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for muscular dystrophy.  Attached to his 
application was an October 1999 letter from James Long, M.D., 
who indicated that the veteran had a genetic form of muscular 
dystrophy that had been present his entire life.  He 
indicated that "[i]t is very clear from [the veteran's] past 
history that this disease afflicted him while he was in the 
Armed Forces."  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from March 1995 to October 2004.  In 
pertinent part, these records show that in April 1995, the 
veteran was seen for chronic pain syndrome with diffuse 
arthralgias and myalgias, out of proportion to his diagnostic 
tests.  He was referred to a chronic pain clinic for 
counseling and physical therapy.  

In September 1995, the veteran was seen in connection with 
his complaints of back pain, neck pain, left leg pain, 
numbness, and tingling below the knee.  He dated his symptoms 
to June 1995, when he fell at work.  Prior to that time, he 
indicated that he had had only intermittent problems with 
back pain since a fall 10 years prior.  He indicated that his 
pain was now constant.  The diagnosis was cervical strain, 
mechanical low back pain, deconditioning syndrome, and 
Schuermann's disease.  

Later that month, in September 1995, the veteran was seen in 
connection with his complaints of pain through multiple areas 
of the neck, low back, shoulders, left arm, and knees.  He 
indicated that he had worked as a machinist and for the past 
eight years, and had been having problems with chronic pain 
in various areas.  Recently, he indicated that his tolerance 
for activity had been getting worse.  The examiner noted that 
X-ray and MRI studies had shown disc disease.  The examiner 
recommended a therapy program.  

In a June 1996 medical history, the veteran's neurologist 
noted that the veteran's chief complaint was progressive 
weakness of his legs for many years.  In the last two years, 
he had begun falling down, unable to regain his feet after 
falling.  The examiner noted that "[t]his could go back a 
long ways, but that is questionable."  He noted that the 
veteran had some difficulty during basic training in the Army 
and when he was a young father, he had difficulty climbing 
the stairs of the bleachers to watch his son play sports.  
However, the veteran's neurologist noted that the real 
weakness began several years ago, when the veteran began 
falling and developed low back, neck pain, knee weakness, and 
cramps.  Given the veteran's history and physical findings, 
the examiner noted several possible diagnoses, including limb 
girdle dystrophy with quadriceps involvement.  

In July and August 1996, the veteran underwent a muscle 
biopsy, which revealed end stage myopathy and tubular 
aggregate myopathy.  

In April 1997, the veteran was evaluated and his condition 
was noted to be rapidly worsening.  The diagnosis was 
atypical late onset myopathy.  The veteran reported that he 
had been weak all of his life.  He indicated that he did not 
pass the basic training test in the Army and when he was a 
young father, he remembered having trouble climbing the 
stairs to the bleachers to watch his sons play sports.  More 
recently, however, he indicated that he had gotten much worse 
and was unable to get to his feet without aid.  The examiner 
noted that when he had examined the veteran in June 1996, he 
had had a vague stiffness and aching in his knees.  He noted 
that the veteran now had several additional problems, 
including pain and aching in all of his joints, shortness of 
breath, and accelerating weakness.  The veteran was referred 
to the Mayo Clinic for further evaluation.  

In April 1997, the veteran was evaluated at the Department of 
Neurology at the Mayo Clinic.  On examination, the veteran 
reported that he had had no difficulty with early motor 
development.  From at least his time in high school, however, 
he remembered having difficulty keeping up with his peers.  
He was never a good runner.  He noted that when he enlisted 
in the Army, he remembered having difficulty passing the 
physical fitness test, although he trained as a mechanic and 
was able to work full-time in that profession up until the 
past few years.  In the past two to three years, he noticed 
increasing disability, such as not being able to walk up and 
down bleachers, pick things up, or walk without falling.  The 
veteran reported that he had mentioned his symptoms to his 
doctors over the last several years, and was eventually 
referred to a specialist in June 1996 for a muscle biopsy.  
The Mayo Clinic neurologist noted that they had reviewed the 
result of the study and agreed that they showed evidence of 
chronic myopathy.  The final diagnosis was progressive limb 
girdle weakness, secondary to chronic myopathy probably 
sporadic limb girdle muscular dystrophy.  Subsequent clinical 
records show a progression of the veteran's symptoms and 
continued treatment for muscular dystrophy.  

In a February 1999 letter, the veteran's physician noted that 
the veteran had severe muscular dystrophy which was familial.  
It was noted that he had experienced progressive weakness 
through the past decade.  

In an April 2005 letter, Dr. Long indicated that the veteran 
had a lifelong muscular dystrophy disorder, which had been 
documented over the past 10 years.  Dr. Long noted that the 
veteran's "army career was clearly hampered by this 
affliction when he was a younger man on active duty although, 
for some odd reason, he was never diagnosed at the time of 
his active duty service."  However, Dr. Long noted that the 
veteran did report that he received special waivers to pass 
physical training requirements by his superiors because he 
was such a good mechanic.  The veteran reported that being on 
cold concrete floors and similar type activities did amplify 
his physical symptoms from the muscular dystrophy.  Dr. Long 
indicated that because the veteran's muscular dystrophy 
eluded diagnosis during active duty, he should now be 
considered for VA benefits.  

In an April 2005 letter, William S. David, M.D., Ph.D., 
indicated that the veteran had tubular aggregate myopathy, 
which is a rare muscular disorder.  He indicated that the 
veteran was likely symptomatic from this condition during his 
enlistment in the Army.  Dr. David indicated that the 
veteran's condition was clearly not induced by his service, 
although "it is possible that [the veteran] did experience 
some exacerbation of his symptoms as a result of his physical 
activity while employed in the service."  

In an April 2006 letter, Dr. Long indicated that he wished to 
confirm that the veteran had an autosomal dominant lifelong 
muscular dystrophy.  He indication that this condition was 
not recognized at the time of his entry into service or at 
the time of his military discharge, "even though he was 
quite symptomatic during his time on active duty by his 
reports."  Dr. Long noted that "[p]hysical training waivers 
were even allowed to keep him on active duties because he was 
such a good mechanic."  

At his March 2007 hearing, the veteran testified that during 
his active service, he recalled experiencing symptoms such as 
muscle spasms and aching.  He indicated that he may have been 
evaluated, but was just told his complaints were due to the 
weather.  He indicated that he mostly just took aspirin.  The 
veteran indicated that the first time he remembered 
experiencing such troubles was during service, although he 
was not diagnosed as having muscular dystrophy until much 
later.  During that time, he indicated that he worked as a 
mechanic and his symptoms just progressed very slowly.  When 
he got older, the veteran testified that his symptoms 
progressed rapidly, causing him to fall frequently.  He 
indicated that now, he could no longer walk without a cane or 
walker.  
Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as progressive 
muscular atrophy, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated therein.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304 (2006).  
In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003, published at 
69 Fed. Reg. 25178 (2004).

An hereditary disease does not always rebut the presumption 
of soundness.  Rather, diseases of hereditary origin may be 
considered to have been incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty.  The mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at some time in his or her 
lifetime, does not constitute having the disease.  Only when 
the symptomatology and/or the pathology exist can he or she 
be said to have developed the disease.  At what point the 
individual starts to manifest the symptoms of, or have 
pathological changes associated with the disease is a 
factual, not a legal issue.  Even when an hereditary disease 
has manifested some symptoms prior to entry on duty, it may 
be found to have been aggravated during service if it 
progresses during service at a greater rate than normally 
expected according to accepted medical authority.  VA 
VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 
43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

The veteran seeks service connection for muscular dystrophy.  
The record on appeal indicates that his condition is 
congenital, and he does not argue otherwise.  He contends 
that his hereditary muscular dystrophy either first became 
manifest during service or was aggravated during service.

After carefully considering the veteran's contentions and 
reviewing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the claim of 
service connection for muscular dystrophy, including on the 
basis of aggravation.  In reaching this decision, the Board 
has considered all possible theories of entitlement, to 
ensure that the veteran receives every possible 
consideration.  

With respect to direct and presumptive service connection, as 
set forth above, the record in this case clearly shows that 
the veteran's muscular dystrophy is a congenital condition.  
Diseases of hereditary origin, however, may be considered to 
have been incurred in service if their symptomatology did not 
manifest itself until after entry on duty.  VAOPGCPREC 67-90 
(July 18, 1990).  

In this case, as discussed above, while the veteran 
recollects having difficulty completing basic training due to 
weakness, his service medical records are entirely negative 
for complaints or findings pertaining to muscular dystrophy.  
His personnel records show that he did successfully complete 
basic training and thereafter served as a mechanic for his 
entire military commitment.  There is no indication that he 
received special consideration or a waiver for physical 
training requirements.  Again, the service medical and 
personnel records contain no documentation of symptomatology 
referable to multiple sclerosis.  There is simply no 
probative evidence that the veteran's muscular dystrophy 
symptomatology first manifest itself during active duty.  
Indeed, at his February 1971 military separation medical 
examination, clinical evaluation was normal in all pertinent 
respects.  

The Board has considered the letters from Drs. Long and 
David, both of whom indicated that the veteran's muscular 
dystrophy condition was symptomatic during his period of 
active duty.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In this case, the opinions from Drs. Long and David were 
based solely on a history provided by the veteran of his 
recollection of his in-service symptoms.  As set forth above, 
however, the veteran's service medical records are entirely 
negative for complaints or findings of muscular dystrophy and 
physical examination was normal at the time of his separation 
from service.  The veteran had no pertinent complaints at 
that time.  Similarly, the veteran's service personnel 
records show that he successfully completed his duties as a 
mechanic, with no indication that he received waivers for 
physical training.  Because the opinions from Drs. Long and 
David were provided solely based on a history provided by the 
veteran which is unsupported by the service medical records, 
the Board must assign the opinions limited probative value.  

The Board further observes that, not only are the veteran's 
service medical records entirely negative for complaints or 
findings of muscular dystrophy, but also the record shows 
that he was not diagnosed as having muscular dystrophy until 
1996, approximately twenty-five years after service 
separation, although the veteran reported symptoms had been 
present 10 years earlier.  

The conspicuous gap in treatment records is persuasive 
evidence against the claim and strengthens the conclusion 
that the veteran's muscular dystrophy did not first become 
manifest during active duty.  Cf. Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
complaints, symptoms, or findings of muscular dystrophy for 
many years after the period of active duty is itself evidence 
which tends to show that the condition did not first manifest 
during active duty.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

In addition to the foregoing, the Board notes that there is 
no indication of record, nor does the veteran contend, that 
his muscular dystrophy is otherwise causally related to his 
active service or any incident therein.  Indeed, in an April 
2005 letter, Dr. Long acknowledged that the veteran's 
muscular dystrophy was clearly not induced by his service.  
For the reasons discussed above, the Board concludes that 
service connection for multiple sclerosis is not warranted on 
a direct or presumptive basis.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. § 38 C.F.R. § 3.303, 3.307, 3.309.  

In light of the veteran's contentions, the Board has also 
considered the issue of aggravation as an alternate theory of 
entitlement.  As noted, the law presumes a veteran to be in 
sound condition when enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In 
this case, the veteran's service enlistment medical 
examination report is entirely negative for notations of 
muscular dystrophy.  Therefore, a presumption of a sound 
condition at service entrance initially attaches in this 
case.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. 
§ 3.304.  

The burden of proof is now on VA to rebut the presumption of 
soundness.  In order to rebut the presumption of soundness, 
the government must show by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the pre-existing disability was not aggravated 
during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); see also VAOPGCPREC 3-2003.

This burden is a formidable one, see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and in determining whether there is 
clear and unmistakable evidence that the disorder preexisted 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  See Crowe, 7 Vet. App 
at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000) (holding that the finder of fact should consider all 
medically accepted evidence bearing on whether the service 
member was suffering from the disease or injury in question 
prior to induction and should give weight to particular 
evidence based on accepted medical standards and medical 
knowledge regarding the known characteristics of particular 
diseases).

In this case, while the veteran's muscular dystrophy has 
consistently been characterized by his physicians as a 
congenital disorder, an hereditary disease does not always 
rebut the presumption of soundness.  VAOPGCPREC 67-90 (July 
18, 1990).  In this case, after reviewing the record, the 
Board finds that there is insufficient evidence of record to 
show that the veteran's muscular dystrophy was symptomatic 
prior to service.  The veteran has reported in clinical 
settings that he remembered always feeling weak as a child, 
never being a good runner, etc.  The Board finds that such 
recollections, however, are not clear and unmistakable 
evidence of the pre-service existence of muscular dystrophy, 
in the absence of clinical documentation of such symptoms 
attributed by medical professionals to muscular dystrophy.  
As noted, the mere genetic predisposition to develop a 
disease does not constitute having the disease.  Rather, only 
when symptomatology exists can an individual be said to have 
developed the disease.  Therefore, the presumption of sound 
condition at service entrance has not been rebutted.  See 
VAOPGCPREC 67-90 (July 18, 1990).  

Although the presumption of soundness applies, for the 
reasons discussed above, absent probative evidence that the 
veteran's muscular dystrophy was first manifest during 
service, service connection is not warranted.  Even assuming 
for the sake of argument that the presumption of soundness 
has been rebutted, the Board notes that the record in this 
case contains no indication that the veteran's muscular 
dystrophy was aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 
3-2003.  

In that regard, as discussed above, the veteran's service 
medical records are entirely negative for any notations of 
muscular dystrophy and his separation examination was normal.  
There is simply no objective indication that muscular 
dystrophy, assuming such condition preexisted service, became 
symptomatic during service, much less underwent an increase 
in severity during service.  38 C.F.R. § 3.306(b).  

The Board has considered the April 2005 letter from Dr. 
David, who indicated that "it is possible that [the veteran] 
did experience some exacerbation of his symptoms as a result 
of his physical activity while employed in the service."  
The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Regardless, the fact 
that the veteran exhibited symptoms in service, in and of 
itself, is not sufficient to show that the underlying 
condition, as contrasted to the symptoms, worsened.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 
296; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  For 
these reasons, the Board assigns Dr. David's opinion limited 
probative value.  

Again, the veteran's service medical records are entirely 
negative for any notations of symptoms during service 
attributed to multiple sclerosis.  Moreover, as discussed in 
more detail above, the record in this case is thereafter 
negative for objective evidence of complaints of symptoms 
referable to multiple sclerosis for many years after the 
veteran's separation from active service.  On the basis of 
all the evidence of record pertaining to the manifestations 
of the veteran's current multiple sclerosis, the Board 
concludes that the evidence of record clearly and 
unmistakably shows that, assuming the condition preexisted 
service, it did not increase in severity during active 
service.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 
(2006).  

In summary, for the reasons set forth above, the Board finds 
that service connection for muscular dystrophy is not 
warranted, on a direct basis, on a presumptive basis, or on 
an aggravation basis.  The Board sympathizes with the veteran 
and his family regarding the nature and severity of his 
disability; however, as the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Entitlement to service connection for muscular dystrophy is 
denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


